Per Curiam.

The petitioner has invoked the original jurisdiction of this court by a proceeding in habeas *71corpus to obtain his release from incarceration in the Ohio Penitentiary to which he was sentenced after pleading guilty to an indictment charging him with issuing checks with intent to defraud in violation of Section 710-176, General Code. He contends that since he was acting as an officer of a corporation at the time of the issuance of the checks a criminal action could not be maintained against him, and that the indictment did not charge an offense.
The petition contains no allegation of fact which entitles petitioner to the relief sought. The relief prayed for is denied. Giordano v. State, 160 Ohio St., 460.

Petitioner remanded to custody.

Weygandt, C. J., Middleton, Taet, Hart, Zimmerman, Stewart and Lamneck, JJ., concur.